Citation Nr: 1311153	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-49 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation greater than 10 percent for painful plica, medial shelf syndrome, left knee, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the substantive appeal filed in December 2010, the Veteran requested a hearing before a Member of the Board (now, Veterans Law Judge) at the local RO (Travel Board Hearing).  A subsequent telephone contact record (VA Form 21-0820) dated in June 2011 shows that the Veteran requested a Video Conference Hearing.  By letter dated in March 2012, VA notified the Veteran that he was scheduled to testify at a Video Hearing in April 2012.  However, a telephone contact record dated in April 2012 shows that the Veteran informed VA that he had been admitted to a VA medical facility that month and was not able to be present for the scheduled hearing and requested that the hearing be rescheduled.  

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearing before the Board).

Accordingly, the case is REMANDED for the following action:

The RO should appropriately schedule the Veteran for a Video Hearing at the earliest available opportunity.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


